DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsky et al. (US 6,956,006).
With regards to claims 18-20 and 22-23, Mirsky teaches a powder comprising Titanium hydroxide mixed in with silica sol wherein the Titanium hydroxide is made using ammonium titanyl Sulfate containing about 20% of TiO2, and 27% water. See Examples. After adding urea and then heating the solution, precipitated Titanium hydroxide was produced. Id. The Titanium hydroxide is then mixed in with silica sol. Id. The Titanium hydroxide of Mirsky reads on the claimed equation because the method of Id. Moreover, the total amount of silica and titania within the powder falls within the claimed range. Id.
Mirsky is silent with regards to the claimed isoelectric point of claims 18 and 22, chloroform decomposition rate of claim 19, and the XRD of claim 23. Since the catalyst of the prior art is the same or substantially the same as the claimed catalyst, it must possess the same properties of the claimed catalyst. As such, these limitations are met by the teachings of the prior art. 
Regarding the claimed pore volume, Mirsky teaches a pore volume of 0.63 cm3/g (see Tables, e.g., Table 11), which falls outside of the claimed range (i.e., “at least 0.7 cm3/g” and “at least 0.75 cm3/g”) but close enough that one skilled in the art would have expected them to have the same properties. 
As noted above in the office action dated 03/03/2021, it appears that the claim does not require the process of drying. However, if it does require it, then it is noted that the claimed invention is a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.
Further, even though the claimed invention is a product by process, Mirsky teaches that temperature used to dry the combination of TiO2 and SiO2 is 100 °C and a pH of 8.5, 
With regards to claim 21, this claim suffers from the same concerns outlined in claim 18. The claim does not positively recite the process step of thermal treatment. It is construed to mean that if and when, though not necessarily, the catalyst material is subjected to the thermal treatment listed in the claim, then the material will have a SSA of at least 80 m2/g. Since process claim is not positively recited, the claim is met by the teachings of the prior art. 
In case the claim does require the process step, then it is noted that the claimed invention is a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.
Further, even though the claimed invention is a product by process, Mirsky teaches that temperature used to dry the combination of TiO2 and SiO2 is 500 °C with a surface area that falls within the claimed invention. See Tables.
Response to Arguments
Applicant's arguments filed on 02/17/2022 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant sole argument is that the prior art of record does not anticipate the claimed invention. See Remarks at p8. Since the Applicant did not address the obviousness rejection, Applicant remarks are considered moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736